 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9
      MONEY MAILER, LLC,

10
                           Plaintiff,
                                                                NO. C15-1215RSL
11
                    v.

12
      WADE G. BREWER,                                           ORDER

13
                       Defendant.
      ___________________________________
14
      WADE G. BREWER,
15                         Counterclaim Plaintiff,
16
                    v.

17
      MONEY MAILER, LLC, et al.,

18
                           Counterclaim Defendants.

19

20
            On September 7, 2018, the Court certified certain state law issues to the Washington
21
     Supreme Court pursuant to RCW 2.60.020. Dkt. # 223. That Order directed the parties to submit
22
     a Joint Status Report within fourteen days of the Washington Supreme Court’s resolution of the
23
     certified issues setting forth the parties’ recommendations for, inter alia, consideration of the
24
     then-pending motions, Dkt. # 163, 179, 187, 190, 194, 198, 205, 215, and 218. Now that the
25
     Court has clarified the impact of the Supreme Court’s decision (Dkt. # 234), the parties shall
26
     meet and confer regarding the need to resolve the each of the motions listed above and an
27

28   ORDER - 1
 1   orderly schedule for their consideration. The parties shall submit a Joint Status Report regarding
 2   the outstanding motions within fourteen days of the date of this Order.
 3

 4          Dated this 17th day of December, 2019.
 5
                                               A
 6                                             Robert S. Lasnik
                                               United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER - 2
